internal_revenue_service department of the treasury index numbers 280g number release date washington dc person to contact telephone number refer reply to cc ebeo br4 - plr-108138-99 date date corporation a sub a corporation b corporation a b country f date w date x a b c d e f g plr-108138-99 h i j k l m n o p q dear this is in response to your letter of date submitted by your authorized representative requesting rulings under sec_280g of the internal_revenue_code specifically you requested a ruling that under the facts outlined below the merger described below will not cause a change in the ownership or effective_control of corporation b or in the change in the ownership of a substantial portion of the assets of corporation b within the meaning of sec_280g of the code the facts as submitted are set forth below corporation a is a country f corporation as of date x corporation a had a ordinary shares issued and outstanding these shares are listed on a foreign stock exchange american depositary receipts representing depositary shares each of which is equivalent to b ordinary shares are listed on a u s stock exchange as of date x corporation a also had options to purchase c ordinary shares issued and outstanding corporation b a domestic_corporation is the common parent_corporation of an affiliated_group of companies which files a consolidated federal_income_tax return as of date x corporation b had d shares of common_stock issued and outstanding corporation b also had outstanding four classes of preferred_stock classes b c d and e class b preferred_stock is publicly traded and is convertible into e shares of common_stock as of date x there were f shares of class b preferred_stock issued plr-108138-99 and outstanding class c preferred_stock is publicly traded each share of class c preferred_stock is convertible into g shares of common_stock as of date x there were h shares of class c preferred_stock issued and outstanding neither the class d nor the class e preferred_stock is convertible into common_stock as of date x there were i shares of class d preferred_stock and i shares of class e preferred_stock issued and ou issued various share awards to certain of its officers and employees as of date x share awards were outstanding with respect to j shares of corporation b common_stock of which k shares were vested unvested share awards will vest at the effective time of the merger pursuant to the merger agreement share awards that remain outstanding on the date of the merger will be converted into rights to acquire corporation a ordinary shares prior to the merger each share of class b preferred_stock will automatically be converted into common_stock the class c preferred_stock will be amended to provide the holders with voting rights equivalent to the number of shares of common_stock into which the class c preferred_stock is convertible the class d preferred_stock and the class e preferred_stock will be amended to provide the holders with voting rights equal to l votes for each share held pursuant to the merger agreement shares of the class c preferred_stock will become convertible into ordinary shares or depositary shares thereof pursuant to the merger agreement dated as of date w between corporation a sub a a wholly-owned subsidiary of corporation a and corporation b sub a will merge with and into corporation b each outstanding share of corporation b common_stock will be exchanged for m ordinary shares of corporation a and a cash payment of dollar_figuren the ordinary shares may be delivered in the form of depositary shares each representing b ordinary shares following the merger all of the corporation b common shares will be owned by corporation a and corporation a will change its name to corporation a b the class c preferred_stock class d preferred_stock and class e preferred_stock outstanding at the time of the merger will remain outstanding as voting_stock of corporation b the holders of class c class d and class e preferred shares will not change as a result of the merger the pre-merger corporation b shareholders will own o percent of corporation a b a greater than percent interest counting the rights to acquire corporation a b ordinary shares that the pre-merger corporation b option holders and the class c preferred shareholders will hold pursuant to the merger agreement the board_of directors of corporation b following the merger will consist of p directors half selected by the current ceo of corporation a and half selected by the current ceo of corporation b the board_of directors of corporation a b will consist of q directors half designated by corporation a and half designated by corporation b the corporation b board_of directors in plr-108138-99 approving the merger agreement has approved the composition of the new board_of directors for each of corporation a b and corporation b certain corporation b executives may become entitled to benefits at the effective time of the merger under various employment agreements and benefit plans some of these executives are disqualified persons under sec_280g and sec_4999 of the code sec_280g of the internal_revenue_code provides that no deduction will be allowed for any excess_parachute_payment sec_280g of the code defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_280g of the code generally provides that all members of the same affiliated_group as defined in sec_1504 determined without regard to sec_1504 shall be treated as one corporation for purposes of sec_280g sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation plr-108138-99 example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because the p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors prior to the date of the appointment or election the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a b contains the same language as q a b concerning when persons will be considered to be acting as a group it has been represented that immediately following the merger the pre-merger corporation b shareholders will hold interests that directly and indirectly represent more than percent of the total value and voting power of corporation a b it has also been represented that to the best knowledge of the management of corporation b no shareholder of corporation b or corporation a have any agreement written or unwritten express or implied to act in concert to control the management and policies of corporation b viewing the merger from corporation b’s perspective corporation b surrendered potential ownership or control when it issued its stock to corporation a b in consideration for corporation a b’s common_stock since corporation b’s shareholders received a greater than percent interest in corporation a b in both stock value and voting power the merger will not cause corporation b to experience a change_of_ownership under q a also viewing the merger from corporation b’s perspective all of corporation b’s stock was transferred to corporation a in consideration for the issuance of corporation a b stock to corporation b’s shareholders which resulted in corporation a’s shareholders receiving a greater than percent indirect voting interest in corporation b accordingly under q a it is presumed that corporation b experienced a change in effective_control plr-108138-99 however the facts submitted indicate that the corporation a shareholders will not act in a concerted way to control the management and policies of corporation b the facts also indicate that post-merger corporation a b’s board_of director’s was endorsed by a majority of corporation b’s board_of directors prior to the date of appointment accordingly based strictly on the information submitted we rule as follows provided that after the merger the pre-merger corporation a shareholders do not act in a concerted way to control the management and policies of corporation b the merger will not cause a change in the ownership or effective_control of corporation b nor will it cause a change in the ownership of a substantial portion of corporation b's assets within the meaning of sec_280g of the code the provisions of sec_280g of the code do not apply to any payments that are received by employees or former employees of corporation b that are contingent upon the merger the provisions of sec_4999 of the code do not apply to any payments that are received by employees or former employees of corporation b that are contingent upon the merger except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_99_1 1999_1_irb_6 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-108138-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for purposes
